DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 81, 84, and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-37 of U.S. Patent No. 11,461,265. Although the claims at issue are not identical, they are not patentably distinct from each other because US contains every element of claims 81, 84, and 85 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. See Table Below. 
As per claims 81, 84, and 85,
Instant Application 
US Patent 11,461,265 (US Application 16/401,396)
Examiner’s note
Claim 81: A high speed intelligent recorder comprising: a computer enclosure; a backplane printed circuit board (PCB) mounted in the computer enclosure between a top bay and a bottom bay of the computer enclosure; 














a plurality of hard drive trays in the top bay of the computer enclosure coupled to a top side of the backplane PCB; 


























and a plurality of controller cards in the bottom bay of the computer enclosure coupled to a bottom side of the backplane PCB opposite the top side.
Claim 20: A network recorder for recording a plurality of flows of network packets into a computer network, the network recorder comprising: a computer enclosure having a top bay and a bottom bay below the top bay; a backplane printed circuit board (PCB) mounted in the computer enclosure between the top bay and the bottom bay, the backplane PCB having a first plurality of sockets on a first side and a second plurality of sockets on a second side opposite the first side, the backplane PCB further having a plurality of wire traces; 

a first plurality of drive trays mounted to the computer enclosure in the top bay coupled in communication with the backplane PCB, each drive tray including a plurality of sockets on a first side of a drive tray card and a first plurality of storage devices respectively plugged into the plurality of sockets, wherein the first plurality of storage devices are configured to record a plurality of flows of network data packets in the computer network over a relevant data time window, and wherein the relevant data time window represents a usable storage capacity of a plurality of intelligent hard drives using a plurality of units of time, wherein the plurality of units of time decreases according to an amount of failed storage capacity; 

and a plurality of controller cards mounted to the computer enclosure in the bottom bay coupled in communication with the backplane PCB, each controller card including a first microcomputer coupled in communication with the first plurality of storage devices in the top bay; wherein a plurality of the wire traces of the backplane PCB provide power and ground to each controller card and each hard drive tray.







Claim 20 of US Patent 11,461,265 teaches the limitations of Claim 81 of Instant Application. While the two claims are not identical, Claim 81 of Instant Application is anticipated by Claim 20 of US Patent. For example, Claim 81 of Instant Application requires “a plurality of hard drive trays… coupled to a top side”, and Claim 20 of US Patent 11,461,265 discloses a plurality of hard drive trays coupled to a top side (“a first plurality of drive trays mounted to the computer enclosure in the top bay”).



Claim 84: The high speed intelligent recorder of claim 81, wherein the backplane PCB provides power and ground to each of the plurality of controller cards and the plurality of hard drive trays.
Claim 20: and a plurality of controller cards mounted to the computer enclosure in the bottom bay coupled in communication with the backplane PCB, each controller card including a first microcomputer coupled in communication with the first plurality of storage devices in the top bay; wherein a plurality of the wire traces of the backplane PCB provide power and ground to each controller card and each hard drive tray.


Claim 85: The high speed intelligent recorder of claim 84, wherein the backplane PCB further provides a communication connection to each processor of each of the plurality of controller cards.
Claim 21:  The network recorder of claim 20, wherein the backplane PCB further provides a communication connection to the first microcomputer of each controller card.



Dependent claims 84 & 85 are rejected based on the same rationale as claim 81. Please see table above. 

Claims 82 & 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-37 of U.S. Patent No. 11,461,265 in view of Malone (US 2007/0091559). See Table Below. 

As per claims 82 & 83,
Instant Application 
US Patent 11,461,265 (US Application 16/401,396)
Examiner’s note
Claim 82: The high speed intelligent recorder of claim 81, wherein the backplane includes a first plurality of sockets on the top side and a second plurality of sockets on the bottom side; the second plurality of sockets receive a plurality of connectors of the plurality of controller cards; and the first plurality of sockets receive a plurality of connectors of the plurality of hard drive trays.
Claim 20: A network recorder for recording a plurality of flows of network packets into a computer network, the network recorder comprising: a computer enclosure having a top bay and a bottom bay below the top bay; a backplane printed circuit board (PCB) mounted in the computer enclosure between the top bay and the bottom bay, the backplane PCB having a first plurality of sockets on a first side and a second plurality of sockets on a second side opposite the first side 
Claim 20 of US Patent 11,461,265  teaches the limitations of Claim 81 of Instant Application. While the two claims are not identical, Claim 81 of Instant Application is anticipated by Claim 20 of US Patent 11,461,265. For example, Claim 81 of Instant Application requires “a plurality of hard drive trays… coupled to a top side”, and Claim 20 of US Patent discloses a plurality of hard drive trays coupled to a top side (“a first plurality of drive trays mounted to the computer enclosure in the top bay”).



US Patent 11,461,265 does not appear to explicitly teach claim 82 limitation “wherein the backplane includes a first plurality of sockets on the top side and a second plurality of sockets on the bottom side”.

However, Malone (US 2007/0091559) teaches said limitations in Figure 6, 608 & Paragraph [0033] “FIG. 6, a perspective pictorial view shows a server 600 with a plurality of disk drive connectors 604 coupled to the top and bottom surfaces of the planar backplane 602 and configured to hold disk drives 608 in a vertical orientation in a dense server arrangement on both sides of the planar backplane 602”.

One would be motivated to modify the storage system of US Patent to be able to have the first connector slots above the second connector slots via vertical spacing in order to load both sides of the midplane with storage and processor modules, thus increasing the capacity of the rack system (See Malone: Paragraph [0020], “FIG. 2, a perspective pictorial diagram illustrates an embodiment of a server 200 which implements a double-sided backplane 202 arranged to increase disk drive capacity.  The double-sided backplane 202 has a plurality of disk drive connectors 204 coupled to the top and bottom surfaces of the planar backplane 202)”.
Claim 83: The high speed intelligent recorder of claim 82, wherein the first plurality of sockets are aligned and coupled in communication with the second plurality of sockets such that the plurality of controller cards are coupled in communication with the plurality of hard drive trays.
Claim 25: The network recorder of claim 24, wherein sockets aligned with each other on opposing sides of the backplane PCB are coupled in communication together so that controller cards plugged into sockets on one side are coupled in communication to hard drive trays plugged into sockets on the opposite side.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 81-85 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2013/0282944) in view of Malone (US 2007/0091559).

Regarding claim 81, Shaw teaches a high speed intelligent network recorder (Fig. 9, Network Rack; Paragraph 0034, capabilities (e.g., a network switch blade type comprising one or more network switches that provide network routing and filtering capabilities for one or more blades 304) comprising: a computer enclosure (Fig. 4, Computer Enclosure 316; Paragraph 0047, Those of ordinary skill in the art may devise many such variations in the architecture of the midplanes 312 of the enclosure 316 while implementing the techniques presented herein); a backplane printed circuit board (PCB) mounted in the computer enclosure; a top bay (Fig. 9 Showing Interior of Computer Enclosure, Top Sub-Midplane 902) and a bottom bay of the computer enclosure (Fig. 9, Bottom Sub-Midplane 902; Paragraph 0046, FIG. 9 presents an illustration of an exemplary scenario 900 featuring a further grouping of blades 304 by dividing the midplane 312 into two sub-midplanes 902); a plurality of hard  drive trays mounted in the top bay of the computer enclosure coupled to a top side (Fig. 9, 302, Drive Trays on Top; Paragraph 0044, aspect that may vary among embodiments of these techniques relates to the architecture of the midplane 312 in connecting the trays 302 and blades 304 of the enclosure 316… Paragraph 0046, FIG. 9 presents an illustration of an exemplary scenario); and a plurality of controller cards in the bottom bay of the computer enclosure coupled to a bottom side (Fig. 9, Multiple blades 304 containing controllers seen in Fig. 4, 306, CPU; Paragraph 0030, FIG. 4 presents… this second exemplary tray-and-midplane architecture of a SAS-integrated enclosure).
Shaw teaches a multi-controller blade system communicating with multiple drive trays via a midplane module with a top bay and bottom bay. Shaw does not explicitly teach a backplane PCB mounted in the computer enclosure between the top bay and the bottom bay.
Malone teaches a backplane PCB mounted in the computer enclosure between the top bay and the bottom bay (Fig. 6, 602 Backplane; Paragraph 0033, FIG. 6, a perspective pictorial view shows a server 600 with a plurality of disk drive connectors 604 coupled to the top and bottom surfaces of the planar backplane 602 and configured to hold disk drives 608 in a vertical orientation in a dense server arrangement on both sides of the planar backplane 602); a plurality of hard  drive trays mounted in the top bay of the computer enclosure coupled to a top side of the backplane PCB (Fig. 6, 608 On Top of Backplane 602); and a plurality of controller cards in the bottom bay of the computer enclosure coupled to a bottom side of the backplane PCB opposite the top side (Fig. 6, 608, On Bottom of Backplane 602).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the recorder to incorporate the teachings of Malone and include connector spaces on both sides of the midplane of Shaw to create a double-sided backplane capable of storing blades on both sides. 
One of ordinary skill in the art would be motivated to make these modifications in order to load both sides of the midplane with storage and processor modules, thus increasing the capacity of the rack system (Paragraph 0020, FIG. 2, a perspective pictorial diagram illustrates an embodiment of a server 200 which implements a double-sided backplane 202 arranged to increase disk drive capacity.  The double-sided backplane 202 has a plurality of disk drive connectors 204 coupled to the top and bottom surfaces of the planar backplane 202). 

Regarding claim 82, Shaw in view of Malone teaches the recorder of claim 81. Shaw further teaches the backplane includes a first plurality of sockets (Fig. 9, Top Sub-Midplane 902 with sockets 320) and a second plurality of sockets (Fig. 9, Bottom Sub-Midplane 902 with sockets 320; Paragraph 0046, FIG. 9 presents an illustration of an exemplary scenario 900 featuring a further grouping of blades 304 by dividing the midplane 312 into two sub-midplanes 902); the second plurality of sockets receive a plurality of connectors of the plurality of controller cards (Fig. 9, 302, Controller Card Tray; Paragraph 0028, blades 304 may be of variable types, including a processing blade comprising computational blade components 306 such as microprocessors and volatile memory circuits); and the first plurality of sockets receive a plurality of connectors of the plurality of hard drive trays (Fig. 9, 302, Hard Drive Tray; Paragraph 0028, a storage blade comprising nonvolatile storage blade components 306 such as hard disk drives and solid-state storage devices).
Shaw teaches a backplane with a first plurality of connectors for hard drive tray blades and a second plurality of connectors for controller card blades. Shaw does not explicitly teach the first plurality of connectors being on a top side of the backplane and the second plurality of connectors being on a bottom side of the backplane. 
Malone teaches wherein the backplane includes a first plurality of sockets on the top side (Fig. 6, 608 On Top of Backplane 602 with Sockets) and a second plurality of sockets on the bottom side (Fig. 6, 608, On Bottom of Backplane 602 with Sockets).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the recorder to incorporate the teachings of Malone and include connector spaces on both sides of the midplane of Shaw to create a double-sided backplane capable of storing blades on both sides. 
One of ordinary skill in the art would be motivated to make these modifications in order to load both sides of the midplane with storage and processor modules, thus increasing the capacity of the rack system (Paragraph 0020, FIG. 2, a perspective pictorial diagram illustrates an embodiment of a server 200 which implements a double-sided backplane 202 arranged to increase disk drive capacity.  The double-sided backplane 202 has a plurality of disk drive connectors 204 coupled to the top and bottom surfaces of the planar backplane 202). 

Regarding claim 83, Shaw in view of Malone teaches the recorder of claim 82. Shadow teaches the controller cards are coupled in communication with the plurality of hard drive trays (Paragraph 0033, the blades 304 of the multi-blade computational units may operate with varying types and degrees of interoperability (e.g., a mutually isolated set of blades 304; an intercommunicating set of independent blades 304 interacting in a peer-to-peer or server-client model; and a tightly coupled set of computational units, such as a symmetric multiprocessing (SMP) server)). Shaw does not explicitly teach controller cards plugged into sockets on one side are coupled in communication to hard drive trays plugged into sockets on the opposite side.
Malone teaches wherein the first plurality of sockets are aligned with each other and coupled in communication with the second plurality of sockets such that the plurality of controller cards are coupled with the plurality of hard drive trays (Paragraph 0033, FIG. 6, a perspective pictorial view shows a server 600 with a plurality of disk drive connectors 604 coupled to the top and bottom surfaces of the planar backplane 602 and configured to hold disk drives 608 in a vertical orientation in a dense server arrangement on both sides of the planar backplane 602).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the recorder to incorporate the teachings of Malone and include connector spaces on both sides of the midplane of Shaw to create a double-sided backplane capable of storing blades on both sides. 
One of ordinary skill in the art would be motivated to make these modifications in order to load both sides of the midplane with storage and processor modules, thus increasing the capacity of the rack system (Paragraph 0020, FIG. 2, a perspective pictorial diagram illustrates an embodiment of a server 200 which implements a double-sided backplane 202 arranged to increase disk drive capacity.  The double-sided backplane 202 has a plurality of disk drive connectors 204 coupled to the top and bottom surfaces of the planar backplane 202). 

Regarding claim 84, Shaw in view of Malone teaches the recorder of claim 81. Shaw further teaches wherein the backplane provides power and ground to each of the plurality of controller cards and the plurality of hard drive trays (Fig. 1, Power is grounded by power source; Paragraph 0025, enclosure also stores a midplane that connects to each blade and provides interconnections, such as power and network communication). 

Regarding claim 85, Shaw in view of Malone teaches the recorder of claim 84. Shaw further teaches wherein the backplane PCB further provides a communication connection to each processor of each of the plurality of controller cards (Fig. 5; Paragraph 0028, respective blades 304 may comprise (as a blade component 306) a blade SAS interface 310, such as a SAS adapter that may enable a processor and/or a set of nonvolatile storage devices to form or join a SAS bus). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,069,317 to Boyd discloses a storage system containing an intelligent hard disk drive (See Boyd: Col. 6, Lines 7-9, a DASD (such as an "intelligent" hard disk drive), a storage system (such as an "intelligent" external storage system)).
US PGPUB 2009/0212276 to Bottom discloses a storage rack system with a midplane containing controller cards on a first side of the midplane and HDD cards on a second side of the midplane that is opposite the first side (See Figure 6). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY Z WANG/Examiner, Art Unit 2184